
	
		II
		109th CONGRESS
		2d Session
		S. 3484
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Harkin (for himself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to extend the food labeling requirements of the Nutrition Labeling
		  and Education Act of 1990 to enable customers to make informed choices about
		  the nutritional content of standard menu items in large chain
		  restaurants.
	
	
		1.Short titleThis Act may be cited as the
			 Menu Education and Labeling
			 Act or the MEAL
			 Act.
		2.FindingsCongress finds that—
			(1)research continues to reveal that—
				(A)there is a strong link between diet and
			 health; and
				(B)diet-related diseases start early in
			 life;
				(2)(A)increased caloric intake is a key factor
			 contributing to the alarming increase in obesity in the United States;
				(B)according to the Centers for Disease
			 Control and Prevention, 2/3 of American adults are
			 overweight or obese, and the rates of obesity have doubled in children and
			 tripled in teens since 1980;
				(C)obesity increases the risk of diabetes,
			 heart disease, stroke, several types of cancer, and other health problems;
			 and
				(D)the annual cost of obesity to families,
			 businesses, and governments in the United States is $117,000,000,000;
				(3)over the past 2 decades, there has been a
			 significant increase in the number of meals prepared or eaten outside the home,
			 with an estimated 1/3 of calories and almost half of total
			 food dollars being spent on food purchased from or eaten at restaurants and
			 other food-service establishments;
			(4)(A)excess saturated fat intake is a major risk
			 factor for heart disease, which is the leading cause of death in the United
			 States; and
				(B)heart disease is a leading cause of
			 disability among working adults and its impact on the United States economy is
			 significant, estimated in 2005 to total $142,000,000,000 in healthcare
			 expenditures and lost productivity;
				(5)(A)increased sodium intake is associated with
			 increased risk of high blood pressure, or hypertension, a condition that can
			 lead to cardiovascular disease, especially stroke; and
				(B)the proportion of adults with high blood
			 pressure is 45 percent at age 50, 60 percent at age 60, and more than 70
			 percent at age 70;
				(6)the Nutrition Labeling and Education Act of
			 1990 (Public Law 101–535) requires food manufacturers to provide nutrition
			 information on almost all packaged foods, however, restaurant foods are exempt
			 from those requirements unless a nutrient content or health claim is made for a
			 menu item;
			(7)about 75 percent of adults report using
			 food labels on packaged foods, which is associated with eating more healthful
			 diets, and approximately half of people report that the nutrition information
			 on food labels has caused them to change their minds about buying a food
			 product;
			(8)it is difficult for consumers to limit
			 their intake of calories at restaurants, given the limited availability of
			 nutrition information;
			(9)studies show that consumers would like
			 nutrition information to be provided at the time of ordering their food at a
			 restaurant, at the point of the sale, so as to enable them to make an educated
			 decision regarding what to order; and
			(10)a call to action from the Surgeon General
			 and Secretary of Health and Human Services recommends that, to reduce the
			 incidence of obesity, there be increased availability of nutrition information
			 for foods eaten and prepared away from home.
			3.Nutrition labeling of
			 standard menu items at Chain RestaurantsSection 403(q)(5) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 343(q)(5)(A)(i)) is amended—
			(1)in clause (A)—
				(A)in subclause (i), by inserting
			 except as provided in clauses (H) and (I), before
			 which the first place it appears; and
				(B)in subclause (ii), by inserting
			 except as provided in clauses (H) and (I), before
			 which the first place it appears; and
				(2)by adding at the end the following:
				
					(H)Restaurants and retail food
				establishments
						(i)In generalExcept for food described in subclause
				(iii), in the case of food that is served, processed, or prepared in a
				restaurant or similar retail food establishment that is part of a chain with 20
				or more locations doing business under the same trade name (regardless of the
				type of ownership of the locations), the restaurant or establishment shall
				disclose the information described in subclause (ii).
						(ii)Information required to be
				disclosedExcept as provided
				in subclause (iii), the establishment shall disclose—
							(I)(aa)in a statement adjacent to the name of the
				food on any menu listing the food for sale, or by any other means deemed
				equivalent by the Secretary, the number of calories, grams of saturated fat
				plus trans fat, and milligrams of sodium contained in a standard serving of the
				food, as usually offered for sale, in a clear and conspicuous manner;
				and
								(bb)information, specified by the Secretary by
				regulation, designed to enable the public to understand, in the context of a
				total daily diet, the significance of the nutrition information that is
				provided; and
								(II)in a statement adjacent to the name of the
				food on any menu board or other sign listing the food for sale, or by any other
				means deemed equivalent by the Secretary—
								(aa)the number of calories contained in a
				serving of the food, as usually offered for sale, in a clear and conspicuous
				manner; and
								(bb)notification that the information required
				by subitems (aa) and (bb) of item (I) shall be provided in writing at the
				request of a prospective purchaser.
								(iii)Nonapplicability to certain
				foodThis clause does not
				apply to—
							(I)items that are not listed on a menu or menu
				board (such as condiments and other items placed on the table or counter for
				general use); or
							(II)daily specials, temporary menu items, or
				other irregular menu items, as specified by the Secretary by regulation.
							(iv)Self-service
				facilitiesIn the case of
				food sold at a salad bar, buffet line, cafeteria line, or similar self-service
				facility, a restaurant or other establishment shall place a sign that lists
				calories per standard serving adjacent to each food offered.
						(v)Voluntary provision of nutrition
				information; state regulation of nutrition information for restaurant
				food
							(I)Retail food
				establishmentsNothing in
				this clause precludes a restaurant or similar retail food establishment from
				providing additional nutrition information, voluntarily, if the information
				complies with the nutrition labeling requirements contained in this
				subparagraph.
							(II)State or local
				requirementsNothing in this
				clause precludes a State or political subdivision of a State from requiring
				that a restaurant or similar food establishment provide nutrition information
				in addition to that required under this clause.
							(vi)Regulations
							(I)Proposed regulationNot later than 1 year after the date of
				enactment of this clause, the Secretary shall promulgate proposed regulations
				to carry out this clause.
							(II)ContentsThe regulations shall allow for the
				variations in serving sizes and in food preparation that can reasonably be
				expected to result from inadvertent human error, training of food service
				workers, and other factors.
							(III)Final regulationsNot later than 2 years after the date of
				enactment of this clause, the Secretary shall promulgate final regulations to
				implement this clause.
							(IV)Failure to promulgate final
				regulations by required dateIf the Secretary does not promulgate final
				regulations under item (III) by the date that is 2 years after the date of
				enactment of this clause—
								(aa)the proposed regulations issued in
				accordance with item (I) shall become effective as the final regulations on the
				day after that date; and
								(bb)the Secretary shall publish in the Federal
				Register notice of the final regulations.
								(I)Vending machines
						(i)In generalIn the case of an article of food sold from
				a vending machine that—
							(I)does not permit a prospective purchaser to
				examine the article so as to be able to read a statement affixed to the article
				before purchasing the article; and
							(II)is operated by a person that is engaged in
				the business of owning and operating 20 or more vending machines;
							the vending machine operator shall
				provide a conspicuous sign in close proximity to the article that includes a
				statement disclosing the number of calories contained in the article.(ii)Voluntary provision of nutrition
				information; state regulation of nutrition information for vending
				machines
							(I)Vending machine
				operatorsNothing in this
				clause precludes a vending machine operator from providing additional nutrition
				information, voluntarily, if the information complies with the nutrition
				labeling requirements contained in this subparagraph.
							(II)State or local
				requirementsNothing in this
				title precludes a State or political subdivision of a State from requiring that
				a vending machine operator provide nutrition information in addition to that
				required under this clause.
							(iii)Regulations
							(I)Proposed regulationNot later than 1 year after the date of
				enactment of this clause, the Secretary shall promulgate proposed regulations
				to carry out this clause.
							(II)Final regulationsNot later than 2 years after the date of
				enactment of this clause, the Secretary shall promulgate final regulations to
				implement this clause.
							(III)Failure to promulgate final
				regulations by required dateIf the Secretary does not promulgate final
				regulations under item (II) by the date that is 2 years after the date of
				enactment of this clause—
								(aa)the proposed regulations issued in
				accordance with item (I) shall become effective as the final regulations on the
				day after that date; and
								(bb)the Secretary shall publish in the Federal
				Register notice of the final
				regulations.
								.
			
